GARY M. GAERTNER, Judge.
Appellant, the Director of Revenue (“Director”), appeals the judgment of the Circuit Court of Franklin County setting aside the revocation of Mark Thomas Krupp’s (“driver’s”) driving privileges, imposed pursuant to RSMo § 577.041 (1994), as barred by double jeopardy where driver had previously pled guilty to the criminal charge of driving while intoxicated, RSMo § 577.010 (1994). We reverse and remand for further proceedings.
This case is controlled by the Missouri Supreme Court’s recent decision, State v. Mayo, 915 S.W.2d 758, 762-63 (Mo.banc 1996). In Mayo, the court held the suspension or revocation of one’s driving privileges in an administrative proceeding is not punishment for double jeopardy purposes. Id. Thus, driver’s claim that his pleading guilty to criminal charges serves to bar any administrative sanctions is without merit.
Based on the foregoing, the judgment of the trial court is reversed and remanded.
DOWD, P.J., and REINHARD, J., concur.